UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6119



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PEGGY JO SULLIVAN,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James P. Jones, District Judge.
(CR-99-24, CA-02-1284-7)


Submitted:   March 6, 2003                 Decided:   March 17, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Peggy Jo Sullivan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Peggy Jo Sullivan seeks to appeal the district court’s order

dismissing her motion to vacate, set aside, or correct sentence

filed under 28 U.S.C. § 2255 (2000).                 An appeal may not be taken

from the final order denying a motion under § 2255 unless a circuit

justice or judge issues a certificate of appealability.                 28 U.S.C.

§ 2253(c)(1) (2000).         When a district court dismisses a § 2255

motion solely on procedural grounds, a certificate of appealability

will not issue unless the petitioner can demonstrate both “(1)

‘that   jurists    of    reason   would       find   it   debatable   whether   the

petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir.), (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)), cert. denied, 534 U.S. 941

(2001).     We have independently reviewed the record and conclude

that Sullivan has not made the requisite showing. See Miller-El v.

Cockrell,         U.S.      , 2003 WL 431659 (U.S. Feb. 25, 2003) (No.

01-7662).    Accordingly, we deny a certificate of appealability and

dismiss the appeal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                        DISMISSED


                                          2